Title: From George Washington to Colonel Israel Shreve, 4 April 1778
From: Washington, George
To: Shreve, Israel



Sir
Head Quarters Valley Forge 4th April 1778

I recd yours of the 28th March and 1st April. Not being able to spare any ready made Cartridges just at this time, I have sent over an equivalent in loose powder and Ball.
I would have you deliver the Negro and the inhabitants taken in Arms to the civil power of the State, their laws are severe and I would rather have them punished by the Civil than the military Law. I can give you no other directions than to watch the motions of the Enemy, and to cover the Country as well as you can if they make an incursion. Our situation does not admit of sparing more continental troops. If the situation of the Tories at Billingsport is such that you can make a stroke at them and rout them it will be very desirable and may answer many valuable purposes, but I would not have you attempt it at any great Risque. I am Sir Yr most obt Servt

Go: Washington

